DISSENTING OPINION BY
PANELLA, J.:
While I agree with the Majority’s apt description of the trial court’s instruction *24on the necessity of a written waiver of stacked UM/UIM coverage as “flawed,” I cannot conclude that the flaw was harmless error. I must therefore dissent from my esteemed colleagues in the Majority.
The Majority concludes that the errant instruction was harmless, as the written waiver at issue contained provisions for waiving non-stacked UM/UIM, pursuant to 75 Pa.C.S. § 1731, as well as for waiving stacked UM/UIM coverage pursuant to 75 Pa.C.S. § 1738. Furthermore, since Ap-pellees presented evidence of industry practice and custom, and the trial court correctly instructed the jury on the issue of waiver of non-stacked UM/UIM coverage, the Majority reasons that the error on the issue of waiver of stacked UM/UIM coverage was therefore harmless.
Although I always hesitate to dissent from my learned colleagues, I do not reach the same conclusion here. In this trial, the jury was tasked with determining whether the Appellants were liable for fraud. The “flawed” jury instruction at issue here incorrectly buttressed plaintiffs’ theory of the case that Appellants had a clear-cut motive to misrepresent the status of stacked UM/UIM coverage. The Supreme Court in Everhart v. PMA Ins. Group, 595 Pa. 172, 938 A.2d 301 (2007), clearly decided the issue to the contrary. Furthermore, Appellants presented expert testimony that disputed the existence of a settled custom or practice in the insurance industry regarding written waivers of stacked UM/UIM prior to the decision in Everhart.
Thus, the binding instruction undercut Appellants’ theory of the case that they were not doing anything improper, under the law or the industry custom at the time, by not requiring a written waiver of stacked UM/UIM benefits. Appellants also argued to the jury that the failure to require a written waiver of non-stacked UM/UIM coverage was an innocent practice that, given the decision reached only today by the Majority, was not explicitly against the law or industry custom at the time. To a substantial extent, the issue of the appropriateness of not requiring a written waiver of UM/UIM benefits was the central issue in this trial. I therefore cannot conclude that a binding instruction that stated that Appellants’ central arguments were wrong as a matter of law was harmless error.